DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to applicant’s communication filed 05/17/2022 regarding application 16/673,002

Status of Claim(s)
	Claim(s) 1-4 and 6-9 are currently pending and are rejected as follows.

Response to Amendments – 112(f)
	Applicant’s arguments and amendments in view of the previously applied 112(f) interpretation have been fully considered and deemed persuasive.
	Therefore, Examiner’s previously invoked 112(f) interpretation is withdrawn.

Response to Arguments – 101 Rejection
	Applicant’s arguments in view of the previously applied 101 Rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claims are directed to the practical application of “updating product location data of the visual symbols automatically and improving efficiency in product management”.
	Examiner disagrees as the claims as they are written merely conclude at “determining to update product location of the visual symbols in the store…” which, when taken into broadest reasonable interpretation, ends at simply making the determination to make an update, and not automatically updating information as applicant suggests. Therefore the actions are still directed to the previously applied abstract ideas of a mental process (observations, evaluations, judgments and opinions with the aid of pen and paper). Further elaboration regarding this decision is given in the amended 101 rejection below.

Response to Arguments – 103 Rejection
	Applicant’s arguments in regard to the previously applied 103 rejection are rendered moot in view of the newly amend prior art rejection below.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



	Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, natural phenomenon, or an abstract idea) without significantly more.

	Claim(s) 1-4 and 6-9 are directed towards an invention for the act of obtaining the location of various products, analyzing traffic flows of customers to determine active areas, linking those active areas to larger regions, and upon detecting a product is not in its original location determine to update the product location data. These actions fall within a subject matter grouping which the courts have considered ineligible (Mental Process (Observations, Evaluations, Judgements and Opinions with the aid of pen and paper)). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea). 
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one or more of the statutory classes. In the instant case, Claim(s) 1-4 are directed towards a system which falls under the apparatus category. Claim(s) 6-9 are directed towards a method comprising at least one step. Accordingly all claims fall within one of the four statutory classes of invention (apparatus and method) and will be further analyzed under Step 2A.
Under Step 2A, Prong One, it must be considered whether the claims recite an abstract idea.
Independent claim 1 recites an invention for the act of obtaining the location of various products, analyzing traffic flows of customers to determine active areas, then linking those active areas to larger regions, which recites a mental process in the following limitations.
... capture an image or a video in the store
... obtain location data indicating locations of the corresponding visual symbols by analyzing the image and to retrieve information data of the plurality of products by scanning the visual symbols in the image.
... detect and record traffic flows of customers in the store in accordance with the video, and to generate a plurality of hot-zone data associated with activities of the customers at a plurality of customer-reachable locations in the store by analyzing the traffic flows of the customers at the customer-reachable locations.
...define cover regions based on the position coordinates of the corresponding visual symbols, integrate the hot-zone data falling into a common cover region, and pair the integrated hot-zone data with the information data of the corresponding visual symbol
…compare the image with a previous image captured by the camera and to determine to update product location data of the visual symbols when detecting that any of the visual symbols has been moved from its original position coordinate to another position coordinate.
Independent claim 6 recites an invention for the act of obtaining the location of various products, analyzing traffic flows of customers to determine active areas, then linking those active areas to larger regions, which recites a mental process in the following limitations.
Obtaining product location data indicating the locations of the corresponding visual symbols by analyzing the image ...
Retrieving information data of the plurality of products by canning the visual symbols in the image ...
Detecting and recording traffic flows of customers in the store in accordance with the video ...
Generating a plurality of hot-zone data associated with activities of the customers at a plurality of customer reachable locations in the store by analyzing the traffic flows of customers at the customer reachable locations in the store ...
Defining cover regions based on the position coordinates of the corresponding visual symbols ...
Integrating the hot-zone data falling into a common cover region, and pairing the integrated hot-zone data with the information data of the corresponding visual symbol associated with the common cover region ...
…compare the image with a previous image captured by the camera and to determine to update product location data of the visual symbols when detecting that any of the visual symbols has been moved from its original position coordinate to another position coordinate.
Dependent claim(s) 2-4, and 7-9 further limit the abstract idea and thus are subject to the same rationale above.
Under Step 2A, Prong Two, any additional elements are analyzed to see whether the claims are "directed to" the abstract idea.
	Claim(s) 1 and 6 recite the following additional elements:
Processors
A camera
These additional elements considered both as a whole or in combination do no more than recite elements that are either instructions to implement the abstract idea ("apply it") on a generic computer (See MPEP 2106.05(f)) or are insignificant extra solution activity (See MPEP 2106.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this determination can be found in paragraph(s) 23, 29, 34, and 36 of  applicant's specification.
Under Step 2B, eligibility analysis evaluated whether the claims as a whole amount to significantly more than the recited exception, i.e. whether any additional elements or combination of additional elements, adds an inventive concept to the claims (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processors, and camera are at best, the equivalent of merely adding the words "apply it" to the judicial exception. Mere instructions to apply an exception cannot provide an inventive concept (MPEP 2106.05(f)). Additionally, the camera further recites insignificant extra-solution activity (MPEP 2106.05(g)). It is recognized that the monitor device is merely an example of activities that are well-understood routine or conventional in the art , specifically that of mere data gathering (MPEP 2106.05(d)(II)). Claims that amount to nothing more than applying, or are insignificant extra-solution activity do not render an abstract idea eligible. (Alice Corp., 134 S. Ct. at 2358, 110 USPQ2d at 1983. See also 134 S. Ct. at 2389, 100 USPQ2d at 1984 (warning against a §101 that turns on "the draftsman's art")). Therefore the claims are not eligible. 
Dependent claims 2-4, and 7-9 do not recite any further additional elements and are thus further rejected for the reasons described above.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shin (US 10217120 B1) in view of Wu (US 2017/026,724 A1)




Claim 1 –
	Shin discloses the following:
A camera configured to capture an image or a video in the store (Shin: Column 5 lines 43-59, "The present invention utilizes one or more of sensing modalities to reliably and persistently track in-store behavior of people (e.g., shoppers) in retail stores. Sensing modalities track visual measurements using cameras and Wi-Fi signal measurements from the mobile devices people carry on during their visit by using Wi-Fi sensors. The two types of measurements are integrated together to track the people throughout the store with accuracy of vision sensing and consistency of Wi-Fi signals.")
A second processor configured to detect and record traffic flows of customers in the store in accordance with the video, and to generate a plurality of hot-zone data associated with activities of the customers at a plurality of customer-reachable locations in the store by analyzing the traffic flows of the customers at the customer reachable locations; (Shin: Figure 15; Column 8 line 63 - Column 9 line 3, "The cameras are deployed in such a way that the sensing range of a camera is at least partially overlapped with that of other cameras so that any given point in the area of interest is covered by at least a certain number of cameras at the same time. Such redundancy in camera coverage allows the cameras to better understand the environment and targets of interest through a collective reasoning, resulting in a more robust and accurate target tracking."; Column 20 lines 15-32, "The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual attributes 1814 of a shopper may be defined in various ways in different applications and also may be defined as a composite of multiple simpler actions."; Column 38 lines 6-19, "In this configuration, buying action distributions 2600 can be measured on the store-2612 and category-levels 2614 and represented by map generation 2622 or quantitative measurements 2624 according to the same method as described in FIG. 26. Mapping buying action distributions requires an association of trajectory and transaction data 710, which is possible in this configuration. For a given shopper, the present invention uses the synthetic trajectory 1404 most closely associated with the fused trajectory of that shopper as described in FIG. 14. The synthetic trajectory 1404 is a trajectory that includes the locations of all purchased items for a transaction. A buying action distribution 2600 for a given shopper path can be represented by overlaying the synthetic trajectory 1404 over a store layout or a category layout. Quantitative measurements 2624 can also be calculated on the store- and category-levels including total count of buyers, count of buyers by category, or ratios comparing buyers by category to total buyers or buyers by another category using the method described in FIG. 28.")
A third processor configured to define cover regions based on the position coordinates of the corresponding visual symbols, integrate the hot-zone data falling into a common cover region, and pair the integrated hot-zone data with the information data of the corresponding visual symbol associated with the common cover region. (Shin: Figure 15; Column 8 line 63 - Column 9 line 3, "The cameras are deployed in such a way that the sensing range of a camera is at least partially overlapped with that of other cameras so that any given point in the area of interest is covered by at least a certain number of cameras at the same time. Such redundancy in camera coverage allows the cameras to better understand the environment and targets of interest through a collective reasoning, resulting in a more robust and accurate target tracking."; Column 20 lines 15-32, "The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual attributes 1814 of a shopper may be defined in various ways in different applications and also may be defined as a composite of multiple simpler actions."; Column 38 lines 6-19, "In this configuration, buying action distributions 2600 can be measured on the store-2612 and category-levels 2614 and represented by map generation 2622 or quantitative measurements 2624 according to the same method as described in FIG. 26. Mapping buying action distributions requires an association of trajectory and transaction data 710, which is possible in this configuration. For a given shopper, the present invention uses the synthetic trajectory 1404 most closely associated with the fused trajectory of that shopper as described in FIG. 14. The synthetic trajectory 1404 is a trajectory that includes the locations of all purchased items for a transaction. A buying action distribution 2600 for a given shopper path can be represented by overlaying the synthetic trajectory 1404 over a store layout or a category layout. Quantitative measurements 2624 can also be calculated on the store- and category-levels including total count of buyers, count of buyers by category, or ratios comparing buyers by category to total buyers or buyers by another category using the method described in FIG. 28.")
Shin does not disclose the ability to read symbols of products to determine product locations, however, Wu discloses the following:
A first processor configured to obtain product location data indicating position coordinates of the corresponding visual symbols by analyzing the position coordinates of the visual symbols in the image to retrieve information data of the plurality of products by scanning the visual symbols of the image (Wu: Paragraph 31, “The method starts at S22. At S24, the system receives as input goal coordinates (x.sup.G, y.sup.G, θ.sup.G) for instructing the image capture assembly to move to in the product facility. At S26, the image capture assembly generates and transmits reported coordinates (x.sup.R, y.sup.R, θ.sup.R) after it arrives at an instructed position and intended pose…In one embodiment, the system can extract feature information from the captured image and compare it to thumbnail images, or other stored information, in the database. At S32, the system accesses a database to retrieve dimensional information associated with the product recognized in the captured image (the “recognized product”). At S34, a set of relative reference markers with known relative positions in physical units and the corresponding points in the acquired image are generated. At S36, the system estimates the coordinates, including the location and the pose, of the image capture assembly using the matched pair between the reference markers and the corresponding points. The system provides the estimated coordinates (x.sup.E, y.sup.E θ.sup.E) at S38 to be used for determining a layout of the product within the product facility. The method ends at S40.”)
Wherein the first processor is configured to compare the image with a previous image captured by the camera and to determine to update product location data of the visual symbols when detecting that any of the visual symbols has been moved from its original position coordinate to another position coordinate. (Wu: Paragraph 13, “The processor is adapted to update the reported position and pose of the image capture device to the estimated position and pose.”; Paragraph 41, “The image capture assembly 104 can include a navigation device 107 which maps directions to and moves the image capture assembly 104 toward the goal coordinates received by the system. The image capture assembly 104 can also include a localization module 109 which determines and reports (reported) coordinates (x.sup.R, y.sup.R, θ.sup.R) after it arrives at the instructed location.”; Paragraph 51, “Therefore, the present disclosure also teaches an alternative or verification approach should the wrong product be displayed above the shelf tag. An approach is disclosed which can verify that the correct object is captured and, in the illustrative example, the correct product is displayed next to the shelf tag.”; Paragraph 53, “This approach can recognize the object in the captured image even if the object was misplaced and located at the wrong location. The output generated by the module 118 is at least one recognized object and, in certain embodiments, a number of recognized objects. Using the recognized object, the dimensional information and a thumbnail image of the object are accessed in the database.”)

Shin discloses a method of monitoring and tracking consumers within a store. Wu discloses a method for reading visual symbols and images to determine and update product locations. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Shin with the teachings of Wu in order to improve accuracy of information (Wu: Paragraph 6, “The existing image capture assembly can provide its coordinates to a user, but the coordinates may not match the goal… For the purpose of profiling the layout of a product facility, there exists a need for more accurate localization output.”)

Claim(s) 6 –
	Shin discloses the following:
capturing an image or a video in the store using a camera; (Shin: Column 5 lines 43-59, "The present invention utilizes one or more of sensing modalities to reliably and persistently track in-store behavior of people (e.g., shoppers) in retail stores. Sensing modalities track visual measurements using cameras and Wi-Fi signal measurements from the mobile devices people carry on during their visit by using Wi-Fi sensors. The two types of measurements are integrated together to track the people throughout the store with accuracy of vision sensing and consistency of Wi-Fi signals.")
detecting and recording traffic flows of customers in the store in accordance with the video using a second processor; (Shin: Figures 21, 24, 27, and 29; Column 21 lines 25-33, "In the map generation module 2012, the traffic distribution 2000 may be visualized as a traffic distribution map 2100 of all the visitors to the area of interest over the area map as seen as FIG. 21. The traffic distribution 2000 is generated based on the physical attributes 1812 of the Trip Vectors 1810 of all the visitors. The traffic distribution 2000 can be overlaid in the form of trajectory lines 2104 on a map 2100 of the store-, category-, or subcategory-level planogram 2102 for a more granular look at traffic distribution."; Column 22 lines 38-54, "In an embodiment as in FIG. 24, the store-wide shopping action distribution 2312 can be represented or visualized by being superimposed on a store map layout. The selected shopping actions 2320 are aggregated over a predetermined amount of time for all the shoppers and are overlaid on the store layout 2402 in the form of the black dots 2404. The generated map indicates areas of relatively high and low shopping activity which can then be used for store plan optimization and marketing strategy optimization. Map generation 2322 can be completed in different levels such as the store-, category-, or subcategory-level.")
 generating a plurality of hot-zone data associated with activities of the customers at a plurality of customer-reachable locations in the store by analyzing the traffic flows of the customers at the customer-reachable locations in the store using the second processor; (Shin: Figures 21, 24, 27, and 29; Column 21 lines 25-33, "In the map generation module 2012, the traffic distribution 2000 may be visualized as a traffic distribution map 2100 of all the visitors to the area of interest over the area map as seen as FIG. 21. The traffic distribution 2000 is generated based on the physical attributes 1812 of the Trip Vectors 1810 of all the visitors. The traffic distribution 2000 can be overlaid in the form of trajectory lines 2104 on a map 2100 of the store-, category-, or subcategory-level planogram 2102 for a more granular look at traffic distribution."; Column 22 lines 38-54, "In an embodiment as in FIG. 24, the store-wide shopping action distribution 2312 can be represented or visualized by being superimposed on a store map layout. The selected shopping actions 2320 are aggregated over a predetermined amount of time for all the shoppers and are overlaid on the store layout 2402 in the form of the black dots 2404. The generated map indicates areas of relatively high and low shopping activity which can then be used for store plan optimization and marketing strategy optimization. Map generation 2322 can be completed in different levels such as the store-, category-, or subcategory-level.")
defining cover regions based on the position coordinates of the corresponding visual symbols using a third processor; (Shin: Figure 15; Column 8 line 63 - Column 9 line 3, "The cameras are deployed in such a way that the sensing range of a camera is at least partially overlapped with that of other cameras so that any given point in the area of interest is covered by at least a certain number of cameras at the same time. Such redundancy in camera coverage allows the cameras to better understand the environment and targets of interest through a collective reasoning, resulting in a more robust and accurate target tracking."; Column 20 lines 15-32, "The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual attributes 1814 of a shopper may be defined in various ways in different applications and also may be defined as a composite of multiple simpler actions."; Column 38 lines 6-19, "In this configuration, buying action distributions 2600 can be measured on the store-2612 and category-levels 2614 and represented by map generation 2622 or quantitative measurements 2624 according to the same method as described in FIG. 26. Mapping buying action distributions requires an association of trajectory and transaction data 710, which is possible in this configuration. For a given shopper, the present invention uses the synthetic trajectory 1404 most closely associated with the fused trajectory of that shopper as described in FIG. 14. The synthetic trajectory 1404 is a trajectory that includes the locations of all purchased items for a transaction. A buying action distribution 2600 for a given shopper path can be represented by overlaying the synthetic trajectory 1404 over a store layout or a category layout. Quantitative measurements 2624 can also be calculated on the store- and category-levels including total count of buyers, count of buyers by category, or ratios comparing buyers by category to total buyers or buyers by another category using the method described in FIG. 28.")
integrating the hot-zone data falling into a common cover region, and pairing the integrated hot-zone data with the information data of the corresponding visual symbol associated with the common cover 21 region, by using the processing device. (Shin: Figure 15; Column 8 line 63 - Column 9 line 3, "The cameras are deployed in such a way that the sensing range of a camera is at least partially overlapped with that of other cameras so that any given point in the area of interest is covered by at least a certain number of cameras at the same time. Such redundancy in camera coverage allows the cameras to better understand the environment and targets of interest through a collective reasoning, resulting in a more robust and accurate target tracking."; Column 20 lines 15-32, "The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual attributes 1814 of a shopper may be defined in various ways in different applications and also may be defined as a composite of multiple simpler actions."; Column 38 lines 6-19, "In this configuration, buying action distributions 2600 can be measured on the store-2612 and category-levels 2614 and represented by map generation 2622 or quantitative measurements 2624 according to the same method as described in FIG. 26. Mapping buying action distributions requires an association of trajectory and transaction data 710, which is possible in this configuration. For a given shopper, the present invention uses the synthetic trajectory 1404 most closely associated with the fused trajectory of that shopper as described in FIG. 14. The synthetic trajectory 1404 is a trajectory that includes the locations of all purchased items for a transaction. A buying action distribution 2600 for a given shopper path can be represented by overlaying the synthetic trajectory 1404 over a store layout or a category layout. Quantitative measurements 2624 can also be calculated on the store- and category-levels including total count of buyers, count of buyers by category, or ratios comparing buyers by category to total buyers or buyers by another category using the method described in FIG. 28.")
Shin does not disclose the ability to read symbols of products to determine product locations, however, Wu discloses the following:
Obtaining product location data indicating position coordinates of the corresponding visual symbols by analyzing the position coordinates of the visual symbols in the image using a first processor (Wu: Paragraph 31, “The method starts at S22. At S24, the system receives as input goal coordinates (x.sup.G, y.sup.G, θ.sup.G) for instructing the image capture assembly to move to in the product facility. At S26, the image capture assembly generates and transmits reported coordinates (x.sup.R, y.sup.R, θ.sup.R) after it arrives at an instructed position and intended pose…In one embodiment, the system can extract feature information from the captured image and compare it to thumbnail images, or other stored information, in the database. At S32, the system accesses a database to retrieve dimensional information associated with the product recognized in the captured image (the “recognized product”). At S34, a set of relative reference markers with known relative positions in physical units and the corresponding points in the acquired image are generated. At S36, the system estimates the coordinates, including the location and the pose, of the image capture assembly using the matched pair between the reference markers and the corresponding points. The system provides the estimated coordinates (x.sup.E, y.sup.E θ.sup.E) at S38 to be used for determining a layout of the product within the product facility. The method ends at S40.”)
Retrieving information data of the plurality of products by scanning the visual symbols in the image using the first processor; (Wu: Paragraph 31, “The method starts at S22. At S24, the system receives as input goal coordinates (x.sup.G, y.sup.G, θ.sup.G) for instructing the image capture assembly to move to in the product facility. At S26, the image capture assembly generates and transmits reported coordinates (x.sup.R, y.sup.R, θ.sup.R) after it arrives at an instructed position and intended pose…In one embodiment, the system can extract feature information from the captured image and compare it to thumbnail images, or other stored information, in the database. At S32, the system accesses a database to retrieve dimensional information associated with the product recognized in the captured image (the “recognized product”). At S34, a set of relative reference markers with known relative positions in physical units and the corresponding points in the acquired image are generated. At S36, the system estimates the coordinates, including the location and the pose, of the image capture assembly using the matched pair between the reference markers and the corresponding points. The system provides the estimated coordinates (x.sup.E, y.sup.E θ.sup.E) at S38 to be used for determining a layout of the product within the product facility. The method ends at S40.”)
Wherein the first processor is configured to compare the image with a previous image captured by the camera and to determine to update product location data of the visual symbols when detecting that any of the visual symbols has been moved from its original position coordinate to another position coordinate. (Wu: Paragraph 13, “The processor is adapted to update the reported position and pose of the image capture device to the estimated position and pose.”; Paragraph 41, “The image capture assembly 104 can include a navigation device 107 which maps directions to and moves the image capture assembly 104 toward the goal coordinates received by the system. The image capture assembly 104 can also include a localization module 109 which determines and reports (reported) coordinates (x.sup.R, y.sup.R, θ.sup.R) after it arrives at the instructed location.”; Paragraph 51, “Therefore, the present disclosure also teaches an alternative or verification approach should the wrong product be displayed above the shelf tag. An approach is disclosed which can verify that the correct object is captured and, in the illustrative example, the correct product is displayed next to the shelf tag.”; Paragraph 53, “This approach can recognize the object in the captured image even if the object was misplaced and located at the wrong location. The output generated by the module 118 is at least one recognized object and, in certain embodiments, a number of recognized objects. Using the recognized object, the dimensional information and a thumbnail image of the object are accessed in the database.”)

Shin discloses a method of monitoring and tracking consumers within a store. Wu discloses a method for reading visual symbols and images to determine and update product locations. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Shin with the teachings of Wu in order to improve accuracy of information (Wu: Paragraph 6, “The existing image capture assembly can provide its coordinates to a user, but the coordinates may not match the goal… For the purpose of profiling the layout of a product facility, there exists a need for more accurate localization output.”)

Claim(s) 2 and 7 –
	Shin in view of Wu teach the limitations of claims 1 and 6
	Shin further discloses the following:
wherein the hot-zone data associated with the activities of the customers comprises data of the stay-time of the customers, data of the number of stays of the customers, data of the number of passing of the customers, data of the main traffic flows of the customers, and data of the motion trail of the customers. (Shin: Column I lines 38-65, "Shopper path characteristics, or trip information, include physical coordinates of the shopper trajectory along with time-stamps of those coordinates and time lengths of said physical coordinates. The shopper paths and their associated spatial-temporal characteristics are aggregated for deeper analysis into shopping behavior trends. From these spatial-temporal characteristics, the number of people who comprise traffic, shoppers, and buyers can be determined, and those measurements form the basis of shopper behavior metrics for a retail store. In addition, category-specific shopper behavior can be measured such as the number of shoppers that visited two particular categories and in what order were those categories visited, and the number of shoppers that took a dominant path from a category."; Column 20 lines 15-32, "The contextual attributes 1814 represent the shopper's interaction to the elements in the retail environment, including the shopper's (1) visual attention, (2) physical approaching or contact to a product or a display, (3) a set of pre-defined shopping actions such as holding a product, comparing different products, purchasing a product, etc. The contextual attributes 1814 of a shopper may be defined in various ways in different applications and also may be defined as a composite of multiple simpler actions.")

Claim(s) 3 and 8 –
	Shin in view of Wu teach the limitations of claims 1 and 6
	Shin does not disclose the scanning of products; however, Wu discloses the following:
wherein the corresponding visual symbol is a Quick Response Code (QR code), a two-dimensional code, an optical readable code, or 4 a machine readable binary code. (Wu: Paragraph 48, “Particularly, the module 118 can analyze a full or portion of acquired images using one of multiple contemplated methods. In one embodiment, the module 118 can detect a barcode, such as the SKU, in the image. FIG. 6A shows a sample captured image 60 of a retail store display shelf 62 used to display consumer products. Particularly, bottles of merchandise 64, such as shampoo, is shown on a shelf with shelf labels (a.k.a., a shelf tags 66) including product identification information and a stock keeping unit (“SKU”). FIG. 6B shows the tag portion of the image extracted from FIG. 6A including the SKU 68.”)

Shin discloses a method of monitoring and tracking consumers within a store. Wu discloses a method for reading visual symbols and images to determine and update product locations. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Shin with the teachings of Wu in order to improve accuracy of information (Wu: Paragraph 6, “The existing image capture assembly can provide its coordinates to a user, but the coordinates may not match the goal… For the purpose of profiling the layout of a product facility, there exists a need for more accurate localization output.”)

Claim(s) 4 and 9 –
Shin in view of Wu teach the limitations of claims 1 and 6:
Shin does not disclose the scanning of products; however, Wu discloses the following:
wherein the information data of the plurality of products at least comprises product IDs of the plurality of products. (Wu: Paragraph 50, “The object database 136 can also, or alternately, store as object description information the manufacture, name, and a short description of the object associated with the SKU. In one contemplated embodiment, the object description information can include the SKU of a product, a price, a description (e.g., name or trademarked name of the product), the retailer/manufacturer/distributor, and segment information. In another contemplated embodiment, the stored object description information can also include dimensional information, such as the known height, width, or depth.”)

Shin discloses a method of monitoring and tracking consumers within a store. Wu discloses a method for reading visual symbols and images to determine and update product locations. At the time of applicant’s filed invention, one of ordinary skill in the art would have deemed it obvious to combine the methods of Shin with the teachings of Wu in order to improve accuracy of information (Wu: Paragraph 6, “The existing image capture assembly can provide its coordinates to a user, but the coordinates may not match the goal… For the purpose of profiling the layout of a product facility, there exists a need for more accurate localization output.”)


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624